Citation Nr: 1226812	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-26 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether an entire $200,000 settlement payment under the Federal Tort Claims Act (FTCA) should be recouped from the appellant's award of death compensation benefits under 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1967.  He died in September 1996.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California.

The appellant perfected her appeal in this case, through the submission of a VA Form 9, Appeal to Board of Veterans' Appeals, in September 2008.  She requested that she be afforded a Board hearing at that time.  The appellant subsequently submitted a second VA Form 9 in October 2008 wherein she checked the block on the form to indicate that she did not want a Board hearing.  Her representative also noted this change in a submission dated in July 2011.  Thus, the Board finds that the appellant has withdrawn her earlier request for a Board hearing.  


REMAND

At the outset the Board notes that the "record" provided for review has been identified as two volumes of a "Notice of Death" folder.  In that regard one file folder is labeled as a temporary file and Volume I of II, and the second file folder is labeled Volume II of II.  The Veteran's claims folder was not provided to the Board.  In addition, the majority of the evidence of record consists of copies of documents as opposed to the original documents.  

The Veteran died while undergoing treatment at a VA medical facility in September 1996.  The appellant submitted a claim for benefits related to his death in October 1996.  She was initially awarded nonservice-connected death pension benefits in November 1996.

The appellant was later awarded benefits for the cause of the Veteran's death under 38 U.S.C.A. § 1151 in February 1997.  She was notified of the award of the benefits that same month.

Given the issue noted as on appeal, it is clear that the appellant subsequently was involved in a settlement of a claim seeking compensation under the Federal Torts Claims Act (FTCA).  In general, an appellant cannot receive double compensation for the Veteran's death under 38 U.S.C.A. § 1151 and a settlement under the FTCA.  With some exceptions, where a claimant does receive a settlement under a FTCA claim, no payments under 38 U.S.C.A. § 1151 can be made until the amount of the settlement is recouped.  

However, the complete file associated with the FTCA claim is not of record.  There are a number of letters from the appellant's then-appointed attorney; however, the actual documents that finalized the settlement are not of record.  Moreover, the records associated with VA's participation in the settlement are provided only by way of copies submitted by the appellant.  Based on the documents in the record, it appears the following is the sequence of events that has led to the current appeal.

After obtaining benefits for the cause of the Veteran's death under 38 U.S.C.A. § 1151, the appellant, through her attorney, Ms. Steffin, submitted a Standard Form (SF) 95, Claim for Damage, Injury, or Death, that was dated February 17, 1997.  Included in Volume II is a copy of a letter from Ms. Steffin to the appellant dated March 13, 1997.  The letter notes that the appellant submitted a number of documents to the attorney to include a Retainer Agreement correspondence and a completed client questionnaire.  The letter advised that the attorney had filed a FTCA claim on behalf of the appellant.  The letter also recommended that "we" file a claim for the appellant's son.  It was noted that the son was a likely claimant and would not have any offset to payments made to him as he would not be in receipt of DIC or benefits paid under 38 U.S.C.A. § 1151.  

The letter went on to discuss several very specific areas of representation to include the attorney receiving 20 percent of any settlement of the claim with VA, or 25 percent of any settlement starting from the date a lawsuit would be filed, if necessary.  The letter also informed the appellant that, should they reach a settlement with VA, the check would be made payable to both the appellant and the attorney.  Both parties would endorse the check and the attorney would issue a check to the appellant for the settlement amount minus any attorney fees and total costs and charges advanced to the appellant.  At the time of this letter, there was no claim of record for the appellant's son.  Thus, the letter did not address representation for anyone other than the appellant.

In fact, the appellant and her son submitted separate claim forms, with the son's claim dated March 19, 1997.  A review of the son's form clearly shows that he was over the age of 21 as of February 1997.  The attorney, Ms. Steffin, was listed as the representative for the appellant's son.  There is no correspondence of record regarding the scope of representation by Ms. Steffin in regard to the son's claim.

As stated, the record mostly consists of copies of documents and is missing a number of documents related to the actual processing and settlement of the appellant's FTCA claim.  In any event, the appellant submitted a copy of a letter from Ms. Steffin to the appellant and her son, dated July 27, 1999.  The letter notes that there had been prior discussions in regard to an offer of a settlement of the tort claim in the amount of $200,000.  The letter noted that the terms of the settlement included an acknowledgement by VA that the settlement proceeds were to be apportioned equally between the appellant and her son.  The letter noted that the appellant should expect to be required to have her share, $100,000, be recouped as an offset against the 38 U.S.C.A. § 1151 payments she was currently receiving.  Finally, the letter again noted that the attorney would receive 20 percent of the settlement, or $40,000 in legal fees.  The letter did not address any apportionment of the payment of the attorney fees between the appellant and her son.

There is of record a copy of a letter from an attorney at a VA Regional Counsel office, dated August 5, 1999.  The letter is addressed to Ms. Steffin, and notes a conversation wherein the appellant and her son had agreed to a settlement in the amount of $200,000.  The letter goes on to state that the attached vouchers show the settlement to be apportioned equally at $100,000 to each claimant.  

Ms. Steffin wrote to the appellant and her son in a letter dated August 9, 1999.  The letter transmitted the two vouchers provided by VA.  The letter noted that signing the vouchers meant that the appellant and her son were settling all claims against VA for the $200,000 settlement.  Further, the settlement was to be attributable equally to the appellant and her son.  The attorney noted that one voucher was in the amount of $40,000 for her legal fees.  The letter again contained advice to the appellant that her settlement amount would have to be recouped against her current receipt of payments under 38 U.S.C.A. § 1151.

Associated with the record are two copies of signed vouchers.  The vouchers show that electronic payments were made in lieu of checks.  One voucher lists the names of the attorney, the appellant and her son as payees and the amount as $160,000.  The voucher also contains a specific entry to state that the gross settlement amount ($200,000) was apportioned to each claimant in the amount of $100,000 each.  The second voucher was for $40,000 with the only the attorney listed as a payee.  However, the voucher contained the same entry that the gross settlement was apportioned equally to both claimants.  The appellant and her son signed the vouchers on August 10, 1999, and the attorney on August 13, 1999.  There is a form letter prepared for signature by a VA Assistant General Counsel, dated August 25, 1999.  The letter was to the Judgment Fund Group, Funds Management Service (FMS) and noted that the claim was settled for $200,000 with $40,000 in attorney fees.  The "claimants" would receive $160,000.  The letter asked that the award be certified for payment.

There is no additional evidence of record to document payment but later correspondence from the appellant, as well as her testimony and that of her son, shows that she received the amount indicated minus expenses from the attorney.  A letter from Ms. Steffin, dated October 5, 1999, noted that a total of $312.16 was due to her for expenses.  Thus, the final settlement amount provided to the appellant and her son, without consideration of the attorney fees, was $159, 637.84.

Of record is a letter from the Director, Compensation and Pension (C&P) Service to the Director of the RO in Los Angeles.  The letter is dated September 7, 1999.  The letter noted that a FTCA claim by the appellant and her son was settled for $200,000.  The letter noted that:

Where a tort claim against the United States is concluded on or after December 1, 1962, by judgment, settlement, or compromise based on the same disability or death for which entitlement to benefits is established under 38 U.S.C. § 1151, such benefits are subject to offset under 38 C.F.R. § 3.800(a)(2).

Director, C&P letter, dated September 7, 1999.  The letter noted that the appellant was in receipt of death benefits under 38 C.F.R. § 3.800 based on the rating decision of February 1997.  The letter noted that contact should be made with the Regional Counsel's office to ascertain the exact amount of the settlement that is subject to offset and action taken to start the recoupment process.  

There is no indication of any action taken by the RO for more than six years.  A copy of a letter from the RO to the appellant, dated in March 2006, notes that the RO proposed to stop the appellant's payments as of June 1, 2006, or the first day of the month after making a final decision, whichever was later.  The letter further informed the appellant that she had received a tort settlement of $200,000 around September 7, 1999.  The appellant was told that her "DIC" benefits must be withheld until an equal amount ($200,000) had been recouped.  She was advised that she had 60 days to submit evidence to show why the adjustment should not be made.  

The appellant responded in April 2006.  In addition to making arguments regarding the hardship of such action, the appellant challenged the amount to be recouped.  She submitted copies of two letters from her attorney, one dated in March 1997 and the other in August 1999, both of which are discussed above.  

The RO issued a decision to recoup the entire $200,000 settlement amount in June 2006.  The effective date for withholding payments to the appellant was established as of June 1, 2006.  

The appellant submitted her disagreement with the amount to be recouped in June 2006.  She and her son testified as to the development of the FTCA claims and ultimate settlement and the equal distribution of the $200,000 settlement, in May 2007.

The appellant was issued a statement of the case (SOC) in June 2008.  The SOC listed multiple incorrect facts in the reasons and bases section and misstates the actual decision reached in the SOC.  The decision states that a total settlement of $100,000 was subject to recoupment from the appellant.  That was not the determination stated in the reasons and bases section of the SOC.  The SOC stated that a tort settlement was reached in February 1997 when it is clear that the settlement did not occur until August 1999.  The SOC also indicates that the appellant submitted a claim for what the RO said were DIC [sic] benefits after the settlement.  However, that is not correct.  The appellant was in receipt of her benefits under 38 U.S.C.A. § 1151, based on the death of the Veteran, as a result of a rating decision from February 1997.  The SOC cites to a VA General Counsel precedential opinion, 7-94, for the purpose of supporting a conclusion that all of the $200,000 tort settlement must be recouped from the appellant.  The SOC also references a second opinion, VAOPGCPREC 52-91, which the RO found stood for the same proposition.  

The Board notes that VAOPGCPREC 7-94 addresses whether attorney fees are to be included in the settlement amount to be recouped.  In short, they are, as in this case.  The second opinion, VAOPGCPREC 52-91 does not do anything more than state what the law and applicable regulation require, recoupment of the entire amount of a settlement paid to an individual.  The SOC makes a summary statement that the appellant benefited from the entire settlement amount based on her contractual obligation.

The record before the Board does not contain evidence of an official determination of the distribution of the settlement.  The Director of the C&P Service directed the RO to contact the Regional Counsel's office to obtain such a determination in the letter of September 1999.  There is no indication in the available records that this was done.

A review of the applicable provision of the Adjudication Procedures Manual, M21-1MR, reflects that, in cases such as this one, specific findings are to be made regarding the distribution where a judgment (settlement) is made to, or for, two or more persons, whether in their individual capacities, or as personal representative of the estate, and the judgment involves a claimant whose award is subject to an offset.  The manual provision requires the Veterans Service Center Manager (VSCM) to request a finding, or determination, from the Regional Counsel if the claims folder is at the RO.  If the claims folder is located in VA's Central Office, such a determination is to be made by the General Counsel.  See M21-1MR, Part IV, Subpart iii, 3.G.36.d.

Thus both the correspondence of September 1999 and the applicable Adjudication Procedures Manual provision require that the Regional Counsel review the facts and make a determination as to the actual distribution of the settlement made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant's "Notice of Death" folder and the Veteran's claims folder, as well as a complete copy of this remand, should be forwarded to the appropriate VA Regional Counsel's office.  That office should be requested to make a determination as to the proper amount of the $200,000 settlement that should be attributable to the appellant, and subject to recoupment, in accordance with the provisions of the Adjudication Procedures Manual.

Such determination must be made a part of the Veteran's claims folder as well as the "Notice of Death" folder.

2.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the appellant and her representative must be furnished with a supplemental SOC and afforded an opportunity to respond before the record is returned to the Board for further review.  

No action is required of the appellant until she is notified by the RO.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded to the agency of original jurisdiction.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

